Title: To George Washington from James Bowdoin, 7 November 1778
From: Bowdoin, James
To: Washington, George


  
    Sir
    Boston Novr 7. 1778
  
I thank your Excellency for the Letter you caused to be Sent to me Some time ago. As it came from England I think it proper to mention to you, that it was from Mr Stewart, who married Mrs Bowdoin’s Sister, and beside family-matters contains nothing but a wish for the re-istablishment of peace between Britain & America.
The Gentleman, who waits on you with this Letter, is John Temple Esqr. lately returned from England, where he has resided the last eight years. He held at different times Several respectable & lucrative Offices under the Crown: viz., those of Surveyor General & one of the Commissioners of the Customs in America, and Surveyer General of the Customs in England: the first with a salary of £500. & the last of £1000. sterling ⅌ Annum. Of these Offices he was successively deprived for his refusal to join in the infamous measures for oppressing the trade & liberties of America: and the last four years his continuance in England was the effect of ministerial persecution, from which he was released by the mediation of the late Earl of Chatham, & other friends in the minority.
As he intends in his way to Congress to pay his Compliments to your Excellency, I beg leave to introduce him for that purpose, and to mention him to you as a warm, steadfast, persecuted Friend to the Cause of America, whose merits in that view intitle him to the friendly notice of his Countrymen. If your Excellency should look on him in that light, you will permit me to think it would gratify your benevolence to favour him with a line of recommendation to Congress, which at the same time I Should esteem a particular favour. I have the honour to be with great respect Sir Yr Excellency’s most obedt hble Servt

  James Bowdoin

